 



Exhibit 10.1

      Confidential Materials omitted and filed separately with the   Tel: +1 613
592-2790 Securities and Exchange Commission. Asterisks denote omissions.   Fax:
+1 613 592-6937

(MDS NORDION LOGO) [b63372blb6337201.gif]
December 1, 2006
Boston Life Sciences Inc.
85 Main Street
Hopkinton, MA 01748
USA
Dear Sirs,

Re:   Amendment #7 to Agreement between MDS Nordion, a division of MDS (Canada)
Inc., dated the 9th day of August, 2000, as amended (the “Agreement”).

Reference is made to the agreement between MDS Nordion and Boston Life Sciences
Inc. (BLSI) dated the 9th day of August, 2000 (the “Agreement”).
In consideration of $1.00 and other valuable consideration the sufficiency of
which is hereby acknowledged, the parties desire to further amend the Agreement
and extend the term.

  1.   Section 3.3, second paragraph shall be amended to read as follows:      
  “After the Facility is established, Nordion agrees, in consultation with BLSI,
to develop and implement a Master Validation Plan for the Facility that will
allow the production of Altropane under cGMPs to those volumes required by BLSI,
not to exceed the Maximum Batch Size. The costs of preparation, development and
implementation of the Master Validation Plan will be borne by Nordion. Prior to
implementation, both parties shall in writing approve the Master Validation
Plan. The parties -acting reasonably and taking into account Nordion’s
operational schedule- shall work together to establish a supply schedule to meet
BLSl’s requirements.”     2.   Section 16.1 of the Agreement shall be amended in
its entirety and shall read as follows:         “The term of this Agreement
shall commence upon the Effective Date, and unless terminated earlier pursuant
to this Agreement, shall expire on the earlier of (i) FDA granting BLSI’s NDA
with respect to Altropane for Parkinson’s Disease or (ii) December 31, 2007.”  
  3.   In addition to the Maximum Batch Size available for purchase as
identified in Section 4.1 of the agreement, during the period of January 1, 2007
through December 31, 2007, BLSI agrees to purchase and MDS Nordion agrees to
supply Altropane under the Agreement in accordance with the terms and batch size

 



--------------------------------------------------------------------------------



 



(MDS NORDION LOGO) [b63372blb6337201.gif]

      appearing on the face of MDS Nordion’s Quotation 2006-RQ-0189
(attached) and as amended from time to time. The Terms and Conditions on the
second page of the quotation shall not apply.

All other Terms and Conditions in this agreement shall remain in full force and
effect.
The foregoing amendments and agreement shall be effective as of the date first
written above.
In you agree with the foregoing, please execute this Agreement in the space
provided below.
Sincerely,
Mihran Zaroukian
Senior Program Manager
MDS Nordion

         
Per:
  /s/ Phil Larabie    
 
        Name: Phil Larabie     Title: Vice President, Business Development

                  We agree this 7th day of December, 2006
 
                Boston Life Sciences Inc.
 
           
 
  Per:   /s/ Richard Thorn    
 
           
 
  Name:   Richard Thorn    
 
  Title:   Senior VP Program Operations    

-2-



--------------------------------------------------------------------------------



 



(MDS NORDION LOGO) [b63372blb6337201.gif]

             
TO:
  Boston Life Sciences Inc       DATE: 2006 November 16
 
  85 Main Street        
 
  Hopkinton, MA       OUR REFERENCE: 2006-RQ-0819
 
  USA 01748        
 
          YOUR REFERENCE:

Attention: Mr. Richard Thorn

          ITEM   DESCRIPTION 1.0   Quotation for the Supply of Batches of
Altropane from January 1, 2007 Until December 31, 2007
 
            Batch Description: up to 20 shippable doses of Altropane (See note)
 
       
 
  Price:   $[**] per batch
 
  Minimum  [**] batches monthly (minimum charge of $[**] per month)
 
  Freight Charges: Prepaid and invoiced at cost. AirNet is recommended and is
$185 per shipment
 
       
 
  Note:         An Altropance does contains 5mCi of I-123 as of 15.00 hrs PT,
the day after manufacture. Additional product specifications are as outlined in
the Agreement between BLSI and MDS Nordion which expires on December 31, 2007.

      UNLESS OTHERWISE STATED, PRICES DO NOT INCLUDE ANY TAXES ON DUTY. THIS
QUOTATION IS SUBJECT TO TERMS OF THE FACE AND SECOND PAGE.
SHIPPING SCHEDULE:
  DELIVERY:
     As Requested By Customer
        F.O.B. Vancouver, BC
 
  CURRENCY:
 
       United States Dollars
TERMS (SEE SECOND PAGE)
  QUOTATION VALID UNTIL:
     Net 30 Days
       2007 December 31
ISSUED ON BEHALF OF MDS NORDION
    MIHRAN ZAROUKIAN, PROGRAM MANAGER, MDS NORDION


-3-